Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 12-20, drawn to a method of making pluripotent cells using the chemical in claim 1, classified in 435/325.
II. Claims 6-11, drawn to a method of making pluripotent cells using the chemical in claim 6, classified in 435/325.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct processes using distinct chemical compounds.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: 
In claim 1: 
the compound according to formula (1) is 
a) N,N-dimethyl-2-(6-methyl-2-p-tolylimidazo[1,2-a]pyridine-3-yl)acetamid (100), 
b) 6-methyl-2-(p-tolyl)imidazo[1,2-a]pyridine (101), 
c) 2-(4-fluorophenyl)-6-methyl-imidazo[1,2-a]pyridine (102),  
5d) 2-(4-chlorophenyl)-6-methyl-imidazo[1,2-a]pyridine (103), 
e) 2-(4-bromophenyl)-6-methyl-imidazo[1,2-a]pyridine (104), 
f) 6-methyl-2-(4-nitrophenyl)imidazo[1,2-a]pyridine (105), 
g) 2-(4-methoxyphenyl)-6-methyl-imidazo[1,2-a]pyridine (106), 
h) 4-(6-methylimidazo[1,2-a]pyridin-2-yl)phenol (107),  
10i) 4-(6-methylimidazo[1,2-a]pyridin-2-yl)benzonitrile (108), 
j) 6-methyl-2-phenyl-imidazo[1,2-a]pyridine (109), 
k) 6-methyl-2-(3-nitrophenyl)imidazo[1,2-a]pyridine (110), 
l) 6-methyl-2-(2-nitrophenyl)imidazo[1,2-a]pyridine (111), 
m) 2-(3-fluorophenyl)-6-methyl-imidazo[1,2-a]pyridine (112),  
15n) 2-(2-fluorophenyl)-6-methyl-imidazo[1,2-a]pyridine (113), 
o) 2-(3-chlorophenyl)-6-methyl-imidazo[1,2-a]pyridine (114), 
p) 3-(6-methylimidazo[1,2-a]pyridin-2-yl)phenol (115), 
q) 2-(3-methoxyphenyl)-6-methyl-imidazo[1,2-a]pyridine (116), 
r) 7-methyl-2-(p-tolyl)imidazo[1,2-a]pyridine (117),  
20s) 8-methyl-2-(p-tolyl)imidazo[1,2-a]pyridine (118), 
t) 5-methyl-2-(p-tolyl)imidazo[1,2-a]pyridine (119), 
u) 6-chloro-2-(p-tolyl)imidazo[1,2-a]pyridine (120), 
v) 6-fluoro-2-(p-tolyl)imidazo[1,2-a]pyridine (121), 
w) 6-bromo-2-(p-tolyl)imidazo[1,2-a]pyridine (122), or  
25x) 6-methyl-2-(2-naphthyl)imidazo[1,2-a]pyridine (123) (claim 5).

In claim 6: 
the compound according to formula (4) is the compound according to formula (5), (6) or (7) (claim 7); or 
formulas (419), (420), (421), (422) and (423) (claim 10).

The species are independent or distinct because they have different structures and require different searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632